900 So.2d 598 (2004)
Arnold S. ADAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-253.
District Court of Appeal of Florida, Second District.
December 17, 2004.
Arnold S. Adams, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jenny Savino Sieg, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Arnold Adams filed a petition for habeas corpus, alleging that he was entitled to immediate release because he was illegally detained on an insufficient charging document and because he received ineffective assistance of counsel. The court denied the petition on the sole basis that Mr. Adams was no longer incarcerated. On appeal, Mr. Adams claims that he remains under the supervision of the Department of Corrections, and the State concedes that, if this is true, the petition should not have been denied on the basis that the petitioner was no longer incarcerated. As the State admits, supervised release constitutes a continuation rather than a termination of the sentence. See Sellers v. Bridges, 153 Fla. 586, 15 So.2d 293 (1943).
Accordingly, we reverse and remand for the circuit court to consider the petition on its merits.
CASANUEVA and STRINGER, JJ., and DANAHY, PAUL W., Senior Judge, Concur.